PARK REVENUE EXPENDITURES Funds from the State Park Revolving Fund may be expended for "operation" and "major maintenance", but, the Tourism and Recreation Department of the State must determine, as a question of fact, whether actual expenditures in participating in the Correction Conservation Corps program fall within such provisions.  The Attorney General's office is in receipt of your opinion request wherein you ask, in effect, the following question: May funds derived from park revenue and maintained in the State Park Revolving Fund be expended in participating in the Corrections Conservation Corps Program, when such funds are used to pay participant salaries and administrative expenses? The State Park Revolving Fund is set forth in 74 O.S. 1811.1 [74-1811.1] (1973).  This section states: "There is hereby created in the State Treasury a revolving fund for the Tourism and Recreation Department to be designated the ' State Park Revolving Fund'. The fund shall consist of all monies that are received by the Division of Parks, Tourism and Recreation Department, pursuant to the provisions of Section 11, Chapter 152, O.S.L. 1972, but not including appropriated funds. The revolving fund shall be a continuing fund not subject to fiscal year limitations and shall be under the administrative direction of the Tourism and Recreation Department. Expenditures from funds created by this section shall be used exclusively for expenses of operation and major maintenance of the Division of Parks, and should be made pursuant to the laws of this state and the statutes relating to said department, and without legislative appropriation. Warrants for expenditures from said funds shall be drawn by the State Auditor, based on claims signed by the authorized employee of the department and approved for payment by the Director of State Finance. Receipts and expenditures from the operations of the Fountainhead and Arrowhead State Lodges are excluded from the ' State Park Revolving Fund'." The determinative question is, therefore, whether the terms "operation" and "major maintenance" contemplate expenditures for participation in the Corrections Conservation Corps program. The term "operating expenses" has been defined in its general context as follows: " 'Operating expenses' usually covers physical maintenance, and may include administration, labor, interest, taxes, rent, insurance, claims, litigation expenses, etc., depending upon how the phrase is used in a particular case. Words and phrases, Perm. Ed., Vol. 29, p. 555 et seq.; 46 Corpus Juris, p. 1112, 5. When the expenses, as in the present case, are under the control of a governmental agency, they may include such as are necessary or required by the governing body to promote or maintain before legislative bodies the interest of the utility. Powell v. City and County of San Francisco, 144 P.2d 617 (1944)." Maintenance has been defined as follows: "Maintenance is defined as the up-keep or preserving the condition of property. Black's Law Dictionary. Maintenance is said to be the up-keep or preservation of the condition of property, including the cost of ordinary repairs necessary and proper from time to time for that purpose. 54 C.J.S. Maintenance, p. 905. Bogan v. Postlewait, 265 N.E.2d 195 (1970)." Assuming that Oklahoma follows the interpretation as above cited, with respect to the definitions of "operation" and "major maintenance", it seems apparent that the contemplated expenditures to be made from the State Park Revolving Fund pursuant to the Department of Tourism and Recreation's participation in the Correction Conservation Corps program, may be expended in such program. However, whether participation in the Conservation Corps program actually involves expenditures, which are in fact expenditures allowed under the above quoted definitions, is a question of fact to be determined by actual implementation of the program.  It is, therefore, the opinion of the Attorney General that your question may be answered in the affirmative in part. Funds from the State Park Revolving Fund may be expended for "operation" and "major maintenance", but, the Tourism and Recreation Department of the State must determine, as a question of fact, whether actual expenditures in participating in the Correction Conservation Corps program fall within such provisions.  (Donald B. Nevard)